DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed recently have been fully considered, the mentioned argument regarding “monitoring audio and video in certain environment and translation of audio and providing such signal via directional speaker to intended user” has been analyzed and rejected over prior arts. 

Allowable Subject Matter
Claim(s) 1-8, 21-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  although, the art disclose of a queue rate and associated directional sound but overall as noted the claim(s) 1 & 6, the prior art lacked the particular “queue rate related to motion or speed in a queue” as claimed.  

However, the generic concept related to “translation of audio and providing such signal via directional speaker to intended user “ has been analyzed and is known in prior art. 

Claim Rejections - 35 USC § 103
Claim(s) 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris (US 9,113,260 B2) and Kawano (US 11,188,288 B2).

9. (Currently Amended) A method of providing focused beam directional sound, comprising: modulating one or more audio signal with an ultrasonic carrier signal to produce one or more modulated ultrasonic carrier signals (fig.1 (4); col.2 line 1-15; col.3 line 40-55); sending one or more ultrasonic pressure waves, through a transmission medium, representative of the one or more modulated ultrasonic carrier signals, to one or more target locations as selected therefor, in a listening environment, wherein in connection with the one or more ultrasonic pressure waves reaching the one or more target locations, the one or more modulated ultrasonic carrier signals demodulate (col.3 line 60-67; col.12 line 10-25; col.13 line 1-25) & providing , via a translation system, a chosen language, included in the audio signal,  corresponding to the listening environment, wherein the translation system include modulating a message with an ultrasonic carrier signal to produce a modulated ultrasonic carrier signal and directing the modulated carrier signal, through, a directional speaker to an intended receiver (col.13 line 15-27/various audio may be translated to each particular occupant in the environment). 


Although, the art never specify as wherein the listening environment is a venue having a plurality of audio and video monitors distributed within the venue.  

	But, kawano et al. disclose of a monitoring system including  listening environment is a venue having a plurality of audio and video monitors distributed within the venue (fig.4; col.7 line 25-40). Thus, one of the ordinary skills in the art could have modified the art by adding the noted listening environment is a venue having a plurality of audio and video monitors distributed within the venue so as to monitor the speech content of user in a conversation. 

11. (Original) The method of Claim 9, wherein the one or more target locations within the listening environment is noted and includes a seating location within the listening environment (No-col.13 line 15-27)
. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris (US 9,113,260 B2) and Kawano (US 11,188,288 B2) and Roy et al. (US 2019/0122691 A1).

12. (Original) The method of Claim 9, although lacking is regarding further comprising: producing white Gaussian noise; modulating the one or more ultrasonic pressure waves by the white Gaussian noise to produce one or more modulated noise signals; and transmitting, to an area section in the listening environment, the one or more modulated noise signals through the transmission medium.  

	But Roy et al. disclose of such method as producing white Gaussian noise; modulating the one or more ultrasonic pressure waves by the white Gaussian noise to produce one or more modulated noise signals; and transmitting, to an area section in the listening environment, the one or more modulated noise signals through the transmission medium (fig.15 (1500); par [134]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted white Gaussian , modulating the one or more ultrasonic pressure waves by white gaussian noise to produce one or more modulated noise signals; and transmitting, to an area section in the listening environment, the one or more modulated noise signals through the transmission medium so as to produce high frequency inaudible effect which may be audible at non-linear effect. 

Claim(s) 13-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris (US 9,113,260 B2) and Kawano (US 11,188,288 B2) and Di Censo et al. (US 2018/0295462 A1).

13. (Original) The method of Claim 9, although lacking is the issue regarding further comprising: sampling sound by taking one or more sound samples in the listening environment; determining noise in the listening environment; producing a noise signal from the noise; producing an inverted-noise signal by inverting the noise signal; generating an inverted-noise signal modulated ultrasonic signal by modulating an ultrasonic carrier with the inverted-noise signal; and transmitting, to one or more target locations in the listening environment, an ultrasonic pressure wave, through the transmission medium, representative of the inverted-noise modulated ultrasonic signal. 
But Di censo disclose of sampling sound by taking one or more sound samples in the listening environment; determining noise in the listening environment; producing a noise signal from the noise; producing an inverted-noise signal by inverting the noise signal; generating an inverted-noise signal modulated ultrasonic signal by modulating an ultrasonic carrier with the inverted-noise signal; and transmitting, to one or more target locations in the listening environment, an ultrasonic pressure wave, through the transmission medium, representative of the inverted-noise modulated ultrasonic signalpar [35, 46]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted  sampling sound by taking one or more sound samples in the listening environment; determining noise in the listening environment; producing a noise signal from the noise; producing an inverted-noise signal by inverting the noise signal; generating an inverted-noise signal modulated ultrasonic signal by modulating an ultrasonic carrier with the inverted-noise signal; and transmitting, to one or more target locations in the listening environment, an ultrasonic pressure wave, through the transmission medium, representative of the inverted-noise modulated ultrasonic so as to cancel unwanted noise. 
 
14. (Original) The method of Claim 13, wherein sampling sound occurs at a plurality of locations in the listening environment (Di-fig.3 (322); par [35]).  

Claim 17. (Original) The method of Claim 13, although, the art never limit the location including  wherein one of the one or more target locations is a dance floor of a venue environment.  

	But one of the ordinary skills in the art could have varied the locations if desired by adding the one or more target locations is a dance floor of a venue environment for same result as to provide auditory sound to specific target in dance floor. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris (US 9,113,260 B2) and Kawano (US 11,188,288 B2) and Di Censo et al. (US 2018/0295462 A1) and Florencio et al. (US 2016/0336022 A1).

16. (Original) The method of Claim 13, further lacking is comprising providing a wireless link between one or more mobile devices at the one or more target locations and a venue control center at a venue.  

	But, florencio disclose of communication with venue control including providing a wireless link between one or more mobile devices at the one or more target locations and a venue control center at a venue (fig.6; par [36]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted control including providing a wireless link between one or more mobile devices at the one or more target locations and a venue control center at a venue for remote control operation of the computer system and speakers. 

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris (US 9,113,260 B2) and Kawano (US 11,188,288 B2) and Di Censo et al. (US 2018/0295462 A1) and Stark (US 9,591,426 B2).

18. (Previously Presented) The method of Claim 9, further comprising: directing one or more ultrasonic pressure waves, representative of the one or more modulated ultrasonic carrier signals, through a transmission medium, at the one or more targets, wherein in connection with the one or more ultrasonic pressure waves reaching the one or more targets, the one or more modulated ultrasonic carrier signals demodulate  (Nie-par [136, 140, 149-150]).  

	However, the art never specify as  determining a location of one or more targets using an indoor positioning system, but stark disclose of such system including determining a location of one or more targets using an indoor positioning system (col.12 line 1-60 & col.13 line 10-20). Thus, one of the ordinary skills in the art could have modified the art by adding the noted determining a location of one or more targets using an indoor positioning system, but stark disclose of such system including determining a location of one or more targets using an indoor positioning system so as to direct the sound based on target location. 

19. (Original) The method of Claim 18, wherein the indoor positioning system is selected from a group consisting of a proximity-based system (stark-col.12 line 1-60 & col.13 line 10-20).

Although, the art never  specify as  system consisting of a wireless-based system, an ultrawide-band system, an acoustic system, an infrared system, and a combination thereof.  The examiner takes official notice having various positioning system including that which consisting of a wireless-based system, an ultrawide-band system, an acoustic system, an infrared system, and a combination thereof is well known in the art. Thus, one of the ordinary skills in the art could have modified the system by adding the noted system consisting of a wireless-based system, an ultrawide-band system, an acoustic system, an infrared system, and a combination thereof so as to determine user’s targets location. 


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris (US 9,113,260 B2) and Kawano (US 11,188,288 B2) and Di Censo et al. (US 2018/0295462 A1) and Stark (US 9,591,426 B2) and Connell (US 9,881, 610 B2).

20. (Original) The method of Claim 19,  although lacking wherein the wireless-based system determines location based on time difference of arrival (TDOA).  

	Connel disclose of wireless-based system determines location based on time difference of arrival (TDOA) (col.4 line 1-15 & col.7 line 10-20). Thus, one of the ordinary skills in the art could have modified the art by adding the noted wireless-based system determines location based on time difference of arrival so as to determine location based on delay differences of signals. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654